UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 10-6181


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

RICHARD   DONNELL   RUDISILL,   a/k/a   Sld   Dft   1:01-48-7,   a/k/a
Ricky,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:01-cr-00048-MR-7)


Submitted:   May 20, 2010                           Decided:   May 27, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Donnell Rudisill, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Jill Westmoreland Rose, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard Donnell Rudisill appeals the district court’s

denial of his motion for reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).             We have reviewed the record and

find   no   reversible      error.      Accordingly,     we    affirm   for    the

reasons     stated   by     the   district   court.       United      States    v.

Rudisill, No. 1:01-cr-00048-MR-7 (W.D.N.C. Jan. 15, 2010).                     We

dispense     with    oral    argument    because   the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2